Chapman, C. J.
Upon the issue whether undue influence was used upon Sullivan to make the will, the burden was upon the party alleging it to prove the fact. The evidence offered is stated in the report. We find nothing in the character of the will itself that tends to sustain this burden. The amount of the estate does not appear; but as the testator was childless, if he gave five hundred dollars to his sister’s son, a nominal legacy to his brother, and the rest of his property to his wife, we cannot see that this furnishes any ground for regarding the will as unreasonable. Nor does the fact that of three witnesses to the will one was his wife’s brother and another her brother in law, both of whom were on intimate terms with her, and that no other persons were present when it was executed, prove anything more than an opportunity to exercise the influence alleged. Nor do the declarations of the testator at various times previous to his" *347decease, showing an intention on his part to make provision for his sister in case of his death, prove that his intentions were changed by undue influence, or even how great the change was. He might have regarded the legacy of five hundred dollars to her son as a fulfilment of the intention. As it was stated by the appellant that no testimony would be offered to prove affirmatively the exercise of any undue influence, or attempt to influence the testator, the jury would not have been authorized, upon what is stated above, to find that the fact existed.
On the question whether the signature to the will was genuine, the letters which the appellant had received, purporting to be from the testator, in answer to her letters to him, were not admissible as standards of comparison. Such standards must be established by clear and undoubted proof. Commonwealth v. Eastman, 1 Cush. 217. Martin v. Maguire, 7 Gray, 177. Bacon v. Williams, 13 Gray, 525. 1 Greenl. Ev. § 581, and cases cited. These letters were not thus proved.
The testimony of the persons who were called to express their opinions whether a man could within a short time so improve his handwriting, as shown by the standard signatures of the testator, as to make a signature of as good a handwriting as that of the will, was also incompetent. It was not a subject for the testimony of experts.
Exceptions overruled.